 SCHWABACHER HARDWARECOMPANY619,supervisory duties within the meaning of the Act.'Accordingly, wefind that he is not a supervisor within the meaning of the Act and will'include him in the unit. 'We find that the following unit of employees of Metco Plating Cam-'pany at its Detroit, Michigan,plant, is appropriate for 'purposes ofcollective.bargaining,within the meaning of Section 9 (b) of'All employees including buffers, polishers, burrmen, stockboy, tank-man, rackers and inspectors,and the plating foreman, but excludingthe buffing foreman, the chemist,8 guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]MEMBERSPETERSON and BEESON took no part in the consideration of,the above Decision and Direction of Election.7 Cone bfi118 Corporation(Tabardrey Plant),107 NLRB 866. The Employer's assistantgeneral manager testified that the plating foreman received his classification at a time,when the Employer had no automatic plating machine and employed a plating crew,which the plating foreman supervised.He added that since the Employer acquired the,automatic plating'machine, the entire plating crew, except the tankman,has been dis-oharg6d, and the plating foreman's duties have been changed, but his classification hasremained the same.8Both the Employer and the Petitioner agree that the buffing foreman is a supervisor'and that the chemist is a professional employee.They are accordingly excluded fromthe unitSCHWABACHER HARDWARE COMPANYandOFFICE EMPLOYEES INTERNA-,TIONAL UNION, LOCALNo.8,AFL,PETITIONER.Case No. 19-RC-1475.October27,1954Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued herein onJune 14, 1954,1 an election by secret ballot was conducted on June 30,1954, under the direction and supervision of the Regional Directorfor the Nineteenth Region, among the employees in the unit foundappropriate by the Board.Upon conclusion of the election, a tally of'ballots was furnished the parties.The tally shows that of the 26 bal-lots cast in the election, 8 were for the Petitioner, 16 were against thePetitioner, and 2 were void.On July 8, 1954, the Petitioner filed timely objections to conductallegedly affecting the results of the election. In accordance with theBoard's Rules and Regulations, the Regional Director investigatedthe objections and, on August 6, 1954, issued and duly served upon theparties his report on objections. In this report, the Regional Directorfound that the Petitioner's objections did not raise substantial' or1Not reported In printed volumes of Board,Decisions and Orders110 NLRB No. 82. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterial issues affecting the results of the election and recommendedthat the objections be overruled and that the results of the electionbe certified.Thereafter, the Petitioner filed timely exceptions to theRegional Director's report.We have considered the Petitioner's objections and exceptions, theRegional Director's report, and the entire record in the case, andfind that the exceptions do not raise substantial and material issueswith respect to the election.Accordingly, for the reasons stated bythe Regional Director in his report, we hereby overrule the objections.2As the Petitioner failed to receive a majority.of the valid ballotscast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for the Petitioner, Office Employees International Union, LocalNo. 8, AFL, and that the Petitioner is not the exclusive repre9er1ttive of the employees employed at the Employer's Seattle, Washington,establishment in the unit heretofore found by the Board to be.appropriate.]MEMBER PETERSON took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election. .2Cf. F.W.WoolworthCo., 109 NLRB 1440.SHIRLEY D. CLAFFEY & FLORENCE CLAFFEY, CO-PARTNERS D/B/A CLAF-FEY'S BEAUTY SHOPPESandBARBERS AND BEAUTY CULTURISTS UNIONOF AMERICA, LOCAL 7, CIO, PETITIONER.Case No. P2-RC-8804. Oc-tober 28, 1954Decision and OrderUpon a petition duly filed, under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Dauber, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer, with its principal office and warehouse at Pittsburgh,Pennsylvania, operates 13 beauty shops, of which 4 are located inPittsburgh and 1 shop each in Homestead, Braddock, E. Pittsburgh,Wilkenburg, and York, Pennsylvania, and in Schenectady, Albany,Troy, and Jamaica, New York.During 1953, the Employer purchased supplies for use in its busi-ness valued in excess of $34,500, of which. approximately $4,600 repre-sents purchases made for its Jamaica store, employees of which areconcerned in the instant petition.Of the total purchases of supplies110 NLRB No. 97.